DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1 - 9, in the reply filed on
06/29/2022 is acknowledged. The traversal is on the ground(s) that there is no search burden. 
This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process such as one that does not require:
“positioning the engine beneath the engine bay; pivoting the engine relative to the vehicle; and lifting the engine into the engine bay.”

Applicant is Reminded
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2012/0110816 Groves et al. (‘Groves hereafter), App 12/941584
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 9 are currently being examined. 
Claims 10 - 20 have been withdrawn.
No Claims have been canceled.
Claims 4 – 7 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 3, & 8 - 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
U.S. 2012/0110816 Groves et al. (‘Groves hereafter).

Regarding Claim[s] 1, ‘Groves discloses all the claim limitations including: An engine installation system for installing an engine within an engine bay of a vehicle  (‘Groves, Abst. “A method and apparatus for moving an engine. The engine may be moved in a cradle with respect to a location on an aircraft using a movement system associated with the cradle. A position of the cradle with respect to the movement system and the location on the aircraft may be changed using an adjustment system associated with the movement system.”), 
the engine installation system comprising: 
an adapter cradle (‘Groves, #402 (cradle)) configured to be selectively and operatively coupled to the engine to support the engine (‘Groves, Fig 8, shows #402 (cradle) coupled to #800 (engine) and supporting the engine); and 
a transport dolly (‘Groves, Fig 8, #404 (movement system/ transport dolly)) configured to be selectively and operatively coupled to the adapter cradle to support the adapter cradle to facilitate transporting the adapter cradle and the engine across a ground surface (‘Groves, Fig 4, shows #402 coupled to #404 to move across ground through wheel systems #410 - #416, Fig 8, coupled to engine #800); 
wherein the adapter cradle is configured to be selectively coupled to each of the transport dolly and the vehicle (‘Groves, Fig 10, engine in cradle is moved to connect on aircraft); and 
wherein the engine installation system is configured such that: 
(i) when the adapter cradle is operatively coupled to the transport dolly  (‘Groves, Fig 8, #404 connected to #402), 
the adapter cradle is configured to pivot relative to the transport dolly about a cradle pivot axis to transition the adapter cradle among a plurality of configurations defined between and including a transport configuration and an upright configuration (‘Groves, Fig 4, Cradle movement is from two systems: one of system of (actuators) #422, #424, #426, and #428, and the other of (air bearings/ lifting rail assemblies) #438, #440, #442, & #444, However, the actuators can better pivot the cradle, Para 0073, “each of actuators #422, #424, #426, and #428 may be moved independently from the other actuators. In this manner, the height and/or position of cradle #402 in a number of axis may be changed. For example, without limitation, the position of cradle #402 relative to movement system #404 may be changed with rotation about axis #425 and/ or axis #427. In other words, a pitch and/or roll of cradle #402 may be changed using actuators #422, #424, #426, and #428.”); and 
(ii) when the adapter cradle is operatively coupled to the vehicle, 
the adapter cradle is configured to pivot relative to the vehicle about a hinge fitting pivot axis to transition the adapter cradle among the plurality of configurations defined between and including the transport configuration and the upright configuration (‘Groves, Fig 4, Paras 0073, system of actuators. Cradle is indirectly coupled to vehicle, transport is mostly from (air bearings/ lifting rail assemblies) #438, #440, #442, & #444, actuators can better pivot the cradle). 

Regarding Claim[s] 2, ‘Groves discloses all the claim limitations including: further comprising a plurality of lifting rail assemblies configured to be selectively and operatively coupled to the adapter cradle to support the adapter cradle relative to the vehicle and to translate the adapter cradle into and out of the engine bay  along a direction at least substantially parallel to a vertical direction (‘Groves, Fig 4, (air bearings/ lifting rail assemblies) #438, #440, #442, & #444, Para 0076, “Air bearings #438, #440, #442, and #444 may allow adjustments to be made to the movement of engine movement system #400. For example, without limitation, engine movement system 400 may be raised above a surface, floated, positioned, rotated, and/or moved in some other suitable manner using air bearings #438, #440, #442, and #444.” Capable of vertical movement and transposing in a parallel direction);  
wherein the adapter cradle is configured to be selectively coupled to the vehicle via the plurality of lifting rail assemblies during operative use of the engine installation system (‘Groves, Para 0052, “As depicted in these examples, air bearing system #324 may include number of air bearings #336 in air bearing system #324 may be used to adjust position #314 of cradle #308. In these illustrative examples, position #314 may be adjusted by adjusting position #338 of movement system #310. In other words, air bearing system #324 may adjust position #338 of engine movement system #306. Air bearing system #324 may be used during movement of movement system #310 along ground #316 and/or during positioning of cradle #308 relative to aircraft #304 with adjustment system #312.”)

Regarding Claim[s] 3, ‘Groves discloses all the claim limitations including: wherein each lifting rail assembly of the plurality of lifting rail assemblies includes: 
a respective lifting rail configured to be supported by the engine bay during operative use of the engine installation system (‘Groves, Paras 0052 & 0076, “Air bearings #438, #440, #442, and #444); 
a respective adapter mount subassembly operatively coupled to the respective lifting rail and configured to be selectively coupled to the adapter cradle (‘Groves, #408 (platform/ adapter mount subassembly) are indirectly coupled to adapter cradle); and 
a respective lifting actuator (‘Groves, system of (actuators) #422, #424, #426, and #428) operatively coupled to each of the respective lifting rail and the respective adapter mount subassembly (‘Groves, indirectly coupled) and configured to selectively translate the respective adapter mount subassembly relative to the respective lifting rail to translate the adapter cradle in the direction at least substantially parallel to the vertical direction (‘Groves, Fig 4, (air bearings/ lifting rail assemblies) #438, #440, #442, & #444, Para 0076, “Air bearings #438, #440, #442, and #444 may allow adjustments to be made to the movement of engine movement system #400. For example, without limitation, engine movement system 400 may be raised above a surface, floated, positioned, rotated, and/or moved in some other suitable manner using air bearings #438, #440, #442, and #444.” Capable of vertical movement and transposing in a parallel direction).

Regarding Claim[s] 8, ‘Groves discloses all the claim limitations including: further comprising: 
a plurality of hinge fittings (‘Groves, #704 (Fitting)) configured to be selectively mounted to the vehicle (‘Groves, #704 connects to engine, Fig 8, Para 0004, that attaches to engine strut in the wing) and configured to be selectively and pivotally coupled to the adapter cradle (‘Groves, #704 coupled to #708 (spherical bearing), all attached to #402 (cradle)); and 
a plurality of hinge fitting interfaces (‘Groves, Fig 7, #430 (universal joints)), each configured to be operatively coupled to the adapter cradle and configured to selectively and pivotally engage a respective hinge fitting of the plurality of hinge fittings while the lifting apparatus provides the pivoting force to the adapter cradle (‘Groves, Fig 7);
wherein the adapter cradle is configured to be selectively and operatively coupled to the vehicle via the plurality of hinge fittings during operative use of the engine installation system (‘Groves, Para 0004, that attaches to engine strut in the wing, Para 0010, “In one advantageous embodiment, an apparatus may comprise a cradle, a movement system, and an adjustment system. The cradle may be configured to hold an engine. The movement system may be associated with the cradle and configured to move the cradle. The adjustment system may be configured to change a position of the cradle with respect to the movement system.”).

Regarding Claim[s] 9, ‘Groves discloses all the claim limitations including: The engine installation system of claim 1, in combination with the engine (‘Groves, Para 0004, that attaches to engine strut in the wing, Para 0010, “In one advantageous embodiment, an apparatus may comprise a cradle, a movement system, and an adjustment system. The cradle may be configured to hold an engine. The movement system may be associated with the cradle and configured to move the cradle. The adjustment system may be configured to change a position of the cradle with respect to the movement system.”).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1 - 3.  Specifically, the prior art does not teach the combination of limitations wherein: “an adapter mount body  operatively coupled to the respective lifting rail; and an adapter mount fastener configured to selectively engage each of the adapter mount body and a respective rail interface of the plurality of rail interfaces to operatively couple the respective adapter mount subassembly to the respective rail interface.”
The closest prior art is as cited above (‘Groves).  ‘Groves does not teach an adapter mount body coupled to the lifting rail and the adapter mount fastener to engage each of the adapter mount body and rail interface.
Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 5. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 6 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "one or more stability jacks configured to selectively retain the transport dolly in place relative to the ground surface during operative use of the engine installation system to install the engine within the engine bay.”
The closest prior art is as cited above (‘Groves).  ‘Groves does not teach stability jacks.  Examiner finds no motivation found to modify the prior art to include the specific limitations. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 7 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "a lifting apparatus interface configured to be selectively and operatively coupled to a lifting apparatus and to receive a pivoting force from the lifting apparatus to pivot the adapter cradle relative to the transport dolly about the hinge fitting pivot axis while the adapter cradle is operatively coupled to the vehicle.”
The closest prior art is as cited above (‘Groves).  ‘Groves does not teach a lifting apparatus interface that is coupled to the lifting apparatus to receive a pivoting force from the lifting apparatus to pivot the adapter cradel relative to the dolly about the hinge fitting pivot axis.  Examiner finds no motivation found to modify the prior art to include the specific limitations. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
07/27/2022